Citation Nr: 0408892	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for acid reflux, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected PTSD.  

3.  Entitlement to service connection for asthma, claimed as 
secondary to service-connected PTSD.  

4.  Entitlement to service connection for prostatitis, 
claimed as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
Service in Vietnam is indicated by the evidence of record.  

In an August 1989 VA rating decision, service connection was 
granted for PTSD.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

The issue of entitlement to service connection for 
prostatitis, claimed as a result of exposure to herbicide 
agents, is being REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if further action is required on his part. 

Clarification of issues on appeal

In November 2002, the veteran filed claims of entitlement to 
service connection for the following disabilities: acid 
reflux, irritable bowel syndrome and asthma, all claimed as 
secondary to service-connected PTSD; chronic obstructive 
pulmonary disease; arthritis of the right knee; arthritis of 
the left knee; a prostate condition; and a skin condition.  
The veteran also sought to reopen previously-denied claims of 
service connection for bilateral hearing loss and tinnitus 
based on new and material evidence.  Finally, he claimed 
entitlement to a disability rating in excess of 10 percent 
for PTSD.  In the February 2003 rating decision, the RO 
denied the service connection claims and determined that new 
and material evidence had not been submitted to reopen the 
bilateral hearing loss and tinnitus claims.  The RO granted 
an increased disability rating for PTSD, 30 percent.  

In April 2003, the veteran filed a notice of disagreement 
regarding the issues of service connection for acid reflux, 
irritable bowel syndrome, asthma, a prostate condition and a 
skin condition.  The veteran also disagreed with the rating 
assigned for PTSD and the decision not to reopen the 
bilateral hearing loss and tinnitus claims.  A Decision 
Review Officer (DRO) decision in April 2003 increased the 
rating for PTSD to 70 percent.  A statement of the case (SOC) 
was then issued regarding the issues of entitlement to an 
increased rating for PTSD and entitlement to service 
connection for acid reflux, irritable bowel syndrome, asthma 
and a prostate condition (diagnosed as prostatitis).  The 
veteran perfected his appeal as to these issues in June 2003.  

A DRO decision in June 2003 granted service connection for 
tinnitus and a skin condition (diagnosed as tinea pedis, 
tinea cruris, jungle rot and recalcitrant dermatophytosis).  
The veteran's appeal as to those issues was therefore 
resolved.  

The RO continued its previous denial of service connection 
for bilateral hearing loss; a SOC on this issue was issued 
that month.  A June 2003 statement from the veteran was 
accepted as a notice of disagreement regarding the disability 
evaluation assigned for tinnitus and as a substantive appeal 
regarding the issue of service connection for bilateral 
hearing loss.  However, in a signed October 2003 statement, 
the veteran withdrew his claims for increased disability 
ratings for PTSD and tinnitus and his claim for service 
connection for bilateral hearing loss.  See 38 C.F.R. 
§ 20.204 (2003).  

Based on this history, the Board finds that an appeal has 
been perfected only as to those issues stated on the title 
page of this decision.  


FINDINGS OF FACT

1.  Competent medical evidence does not show that the 
veteran's acid reflux is causally related to his service-
connected PTSD.  

2.  Competent medical evidence does not show that the 
veteran's irritable bowel syndrome is causally related to his 
service-connected PTSD.  

3.  Competent medical evidence does not show that the 
veteran's asthma is causally related to his service-connected 
PTSD.  


CONCLUSIONS OF LAW

1.  Acid reflux is not proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2003).

2.  Irritable bowel syndrome is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2003).

3.  Asthma is not proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for acid reflux, 
claimed as secondary to service-connected PTSD.

2.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected PTSD.  

3.  Entitlement to service connection for asthma, claimed as 
secondary to service-connected PTSD.  

The veteran is seeking service connection for acid reflux, 
irritable bowel syndrome, and asthma.  In essence, he 
contends that these disabilities are secondary to his 
service-connected PTSD.  Because these secondary service 
connection claims involve the application of the same law and 
regulations, for the sake of simplicity the Board will 
address them simultaneously.  As noted elsewhere in this 
decision, the fourth issue on appeal, entitlement to service 
connection for prostatitis, is being remanded for additional 
development.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the April 
2003 SOC.  More significantly, the RO informed the veteran of 
VA's duty to assist him in the development of his claims in a 
letter dated in December 2002.  This letter advised the 
veteran of the provisions relating to the VCAA, to include 
advising him that he could provide medical evidence showing 
that his acid reflux, irritable bowel syndrome and asthma 
were caused or made worse by his service-connected PTSD.  
Specifically, he was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for the 
claimed conditions.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in December 2002, prior to the initial adjudication 
of these claims (by rating decision in February 2003).  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claims on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records and reports of VA examinations, which will be 
described below.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2003).  In 
this regard, the Board notes that the last communication 
received from the veteran regarding these claims was his 
substantive appeal (VA Form 9) received in June 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).  See Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual background

The veteran's service medical records are negative for 
complaints, findings or diagnoses of acid reflux, irritable 
bowel syndrome and asthma, or any gastrointestinal or 
pulmonary problems.  There is no pertinent medical evidence 
for several decades after the veteran left military service.  

As noted in the Introduction, in an August 1989 rating 
decision, the RO granted service connection for PTSD.  

There is of records of pulmonary evaluations of the veteran 
starting in April 2002.  The assessment was severe 
obstructive pulmonary disease.  In September 2002 it was 
noted that "he still smokes two packs of cigarettes a day."  
In a December 2002 follow-up, it was noted ""he, 
unfortunately, continues to smoke two packs of cigarettes a 
day."

In November 2002 the veteran filed his initial claim of 
entitlement to service connection for the three disorders 
here under consideration.  In January 2003 the veteran was 
provided with a VA medical examination.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board notes that although 
there are several separate examination reports, the physical 
examination was done by one examiner; a psychiatric 
examination was done by another examiner.    

On VA pulmonary examination in January 2003, the veteran 
stated that he did not recall the exact date of the diagnosis 
of his asthma, but he believed that it dated back to at least 
1989, when he was prescribed his first inhaler.  He denied 
any specific episodes of attacks and stated that he had been 
enrolled in a study for the past year and a half and that 
they were treating him for asthma.  He stated that he did 
have a Combivent inhaler that he carried with him.  

Clinical evaluation resulted in a diagnosis of asthma 
(reactive airway disease).  The examiner commented that 
multiple attempts at eliciting a history from the veteran 
connecting his PTSD to either aggravation or an exacerbation 
of his reactive airway disease were unsuccessful.  The 
examiner opined that it was less likely than not that the 
veteran's current respiratory condition was secondary to his 
PTSD.  

On VA gastrointestinal examination in January 2003, the 
veteran reported that he had right inguinal hernia repair 
that had apparently given rise to a bowel obstruction that 
required a subsequent surgical procedure.  He indicated that 
he had to defecate within two hours after every meal and had 
been told by a private physician that he had irritable bowel 
syndrome.  

Clinical evaluation resulted in a diagnosis of irritable 
bowel syndrome, postprandial, stool urgency.  The examiner 
commented that multiple attempts at eliciting a history from 
the veteran connecting his PTSD to either aggravation or an 
exacerbation of his irritable bowel syndrome symptoms were 
unsuccessful.  The examiner opined that it was less likely 
than not that the veteran's intestinal condition was 
secondary to his PTSD.  

On VA esophagus and hiatal hernia examination in January 
2003, the veteran reported having had a reflux condition 
since at least 1993.  He stated that he had heartburn which 
was located in the substernal area without radiation.  He 
felt that he did have regurgitation of contents of his 
stomach, typically of the last meal; however he had not had 
any vomiting of this content.  Current treatment included 
antacids.  

The diagnosis was gastroesophageal reflux disease.  The 
examiner commented that multiple attempts at eliciting 
reasons why the veteran felt his medical condition was 
related to his PTSD were unsuccessful.  The examiner opined 
that it was less likely than not that the veteran's 
gastroesophageal reflux disease was secondary to his PTSD.  
An addendum dated later that month indicated that an upper 
gastrointestinal (UGI) series failed to identify reflux, but 
that the diagnosis would remain the same.  

The January 2003 psychiatric examination documented various 
symptoms associated with the veteran's PTSD  The examiner 
noted that the veteran used oxygen when he was short of 
breath, but otherwise did not comment on the veteran's 
physical ailments.

On VA general medical examination in July 2003, the veteran 
reported that he was treated for reactive airway disease in 
the 1970s and was rediagnosed with having reactive airway 
disease in 1997.  He had occasional flare-ups but it was 
infrequent and he used his albuterol inhaler to control his 
symptoms.  It was noted that he had been diagnosed with 
irritable bowel syndrome during the recent VA examination.  
His primary symptoms were postprandial fecal urgency and 
multiple episodes of stooling per day.  The veteran also had 
gastroesophageal reflux disease with typical presenting 
symptomatology.  The diagnoses included reactive airway 
disease stable with inhalers, irritable bowel syndrome and 
gastroesophageal reflux disease.  PTSD was not mentioned as 
being related to any of these disabilities.  

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the matter 
of secondary service connection.  The veteran has 
consistently maintained that his claimed conditions are due 
to his service-connected PTSD, and there is no indication in 
the file that the veteran is claiming service connection as 
being directly related to service.  See the veteran's 
November 2002 claim (VA Form 21-4138), his notice of 
disagreement received in April 2003 and his substantive 
appeal (VA Form 9 with attachment) received in June 2003.  
Moreover, a review of the service medical records and other 
evidence does not reveal any pulmonary or gastrointestinal 
complaints in service or for many years thereafter.  Based on 
this record, the Board will limit the analysis of the 
veteran's claims to secondary service connection, as 
contended by the veteran.  

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With respect to Wallin element (1), current disability, VA 
examinations in January 2003 resulted in diagnoses of 
gastroesophageal reflux disease, irritable bowel syndrome and 
asthma (reactive airway disease).  Therefore, element (1) has 
also been satisfied as to all three claims. With respect to 
element (2), service connection is in effect for PTSD, 
evaluated as 70 percent disabling.  Accordingly, element (2) 
has also been satisfied as to all three claims.  
 
With respect to Wallin element (3), medical nexus, the record 
contains no medical evidence indicating that the veteran's 
acid reflux, irritable bowel syndrome and/or asthma are 
related to his service-connected PTSD.  On the contrary, the 
January 2003 VA examiner opined that it was less likely than 
not that the claimed conditions were related to the veteran's 
PTSD.  There has been no medical opinion offered to 
contradict this medical conclusion against service 
connection.

The veteran has in essence contended that his PTSD is 
productive of mental stress and anxiety, which has caused or 
exacerbated his gastrointestinal problems and asthma.  See 
his substantive appeal, VA Form 9, dated in April 2003.  
However, it is now well established that his lay statement on 
medical matters, such as etiology, is entitled to no weight 
of probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) [lay persons without medical training are not 
competent to offer opinions on medical matters such as 
diagnosis or etiology]; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The question presented in this case, i.e. the relationship, 
if any, between the veteran's claimed disabilities and his 
service-connected PTSD, is essentially medical in nature.  
Just as the veteran himself is not competent to offer medical 
opinions concerning such relationship, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent medical evidence of 
record, the January 2003 examiner's opinion, is against the 
veteran's claims.  The veteran has submitted no competent 
medical evidence in support of his claims, despite being 
specifically requested to do so.  See the December 27, 2002 
letter from the RO to the veteran, page 2.

In summary, for reasons which have been explained above the 
Board finds that Wallin elements (1), current disability, and 
(2), a service-connected disability, have been met as to all 
three issues.  Wallin element (3), medical nexus, has not 
been met.  The veteran's claims of entitlement to service 
connection for acid reflux, irritable bowel syndrome and 
asthma as secondary to service-connected disability fail on 
this basis.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for acid reflux, claimed as 
secondary to service-connected PTSD, is denied.  

Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected PTSD, is 
denied.  

Entitlement to service connection for asthma, claimed as 
secondary to service-connected PTSD, is denied.  




REMAND

4.  Entitlement to service connection for prostatitis, 
claimed as a result of exposure to herbicide agents.

The veteran also seeks entitlement to service connection for 
prostatitis, claimed as a result of exposure to Agent Orange 
in Vietnam.  

Reason for Remand

The VCAA

As discussed above, the VCAA requires VA to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  After a careful 
review of the record, the Board notes that in regard to the 
service connection claim for prostatitis as a result of Agent 
Orange exposure the veteran has not received notice which 
fully complies with the VCAA and Quartuccio.  [The VCAA 
notice provided the veteran in December 2002 only concerned 
the secondary service connection claims, discussed above].  
This procedural defect should be rectified on remand, 
assuming that the state of the law has not changed in the 
interim.  

The Board therefore remands this issue to the Veterans 
Benefits Administration (VBA) for the following action: 

VBA must review the veteran's VA claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  If required by the 
circumstances, the claim should then be 
readjudicated.  If no readjudication is 
necessary, of if the claim is 
readjudicated and the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



